Citation Nr: 1828570	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 

4.  Entitlement to a compensable evaluation for a bilateral hearing loss disability. 

5.  Entitlement to service connection for type II diabetes mellitus. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for an acquired psychiatric disorder. 



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee and entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  The Veteran's bilateral hearing loss hearing has been manifested by Level I hearing acuity in each ear.

3.  The Veteran's current type II diabetes mellitus was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from active service.  

4.  The Veteran's current hypertension was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from active service.  

5.  The Veteran does not have a current acquired psychiatric disorder or related symptoms.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's tinnitus.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.87, Diagnostic Code 6260 (2017).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.385. 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  Service connection for type II diabetes mellitus is not established.  38 U.S.C. 
§§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for hypertension is not established.  38 U.S.C. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  Service connection for an acquired psychiatric disorder is not established.  38 U.S.C. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

I.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. § Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Tinnitus

In a September 2012 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation under Diagnostic Code 6260, effective July 23, 2012.  

Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 6260.  38 C.F.R. § 4.87.

The Board acknowledges that the Veteran requested an earlier effective date for the assignment of his 10 percent evaluation for his recurrent tinnitus.  However, this issue has not been perfected and is not currently before the Board.  Therefore, the Board does not jurisdiction to decide the claim.

In summary, there is no legal entitlement to a rating in excess of 10 percent for tinnitus.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disability.  In essence, the Veteran currently has the highest possible schedular rating provided for tinnitus.  Thus, the Board has no alternative but to deny the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  Consequently, a rating in excess of 10 percent for tinnitus, on a schedular basis, is not warranted.  

Bilateral Hearing Loss

The Veteran is currently assigned a noncompensable (zero percent) evaluation for his bilateral hearing loss disability pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher evaluation for his bilateral hearing loss disability.

The following pure tone thresholds and speech recognition scores were documented in the September 2012 VA audiology examination:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
55
75
39
LEFT
10
15
80
90
49

The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in the right ear and 98 percent in the left ear.

These audiology findings show Level I hearing acuity in the left ear and Level I hearing acuity in the right ear under Table VI.  Under Table VII, this warrants a noncompensable (zero percent) disability rating.  There is no exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  

The Veteran has not argued and the evidence does not demonstrate that his bilateral hearing loss disability has worsened since his September 2012 VA examination.

Based on the foregoing, the audiological examination complying with the regulatory requirements does not show that the Veteran is entitled to a compensable rating for his bilateral hearing loss disability.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher evaluation is not warranted.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses (but not posttraumatic stress disorder), diabetes mellitus, and cardiovascular renal disease, including hypertension will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Hypertension and Type II Diabetes Mellitus

In a December 2012 statement, the Veteran filed claims for entitlement to service connection for hypertension and type II diabetes mellitus.  The record is devoid of any lay statements that explain how the Veteran's claimed type II diabetes mellitus and hypertension may be related to his active service.

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

The Veteran's service treatment records are silent for complaints or treatment related to hypertension or type II diabetes mellitus.  His August 1979 separation examination indicates that his endocrine system was normal and his blood pressure was 118/60.

A September 2011 VA treatment notes indicates a history of hypertension and type II diabetes mellitus.  The note indicates that the Veteran's type II diabetes mellitus had its onset around 2001.

There are no positive nexus opinions of record.  A VA examination is not necessary in this case as there is no indication that the Veteran's type II diabetes mellitus and hypertension began in service or are otherwise related to service.  

Furthermore, the Veteran is not entitled to direct service connection for these claims based on continuity of symptomatology.  The Veteran was not diagnosed with type II diabetes mellitus until 2001 and the earliest notations for hypertension appear in 2011.  The Veteran has not specifically stated that his hypertension and type II diabetes mellitus began during his active service or within one year of his separation from the active service.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for these claims.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. § 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331.   

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for hypertension and type II diabetes mellitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107(b).

Acquired Psychiatric Disorder

In a December 2012, the Veteran filed his claim for entitlement to service connection for anxiety.  He did not provide any specific details regarding how his claimed anxiety was related to his active service. 

The Veteran's service treatment records reflect mental health treatment in October 1977 and August 1978.  His August 1979 separation psychiatric examination was normal.

The Veteran's post-service treatment records are negative for mental health treatment.  They contain negative depression screens dated in January 2012, November 2012, September 2013, and July 2014.  The Veteran denied depression and anxiety in July 2011, January 2012, and September 2012.

The Veteran underwent a VA Mental Disorders Examination in March 2013.  The Veteran reported an "anxiety reaction" during active service.  The condition remitted prior to his separation from active duty.  He indicated that he had another episode in the early 1980s, but stated that he had been in good mental health since that time.  The Veteran denied all symptoms of a current psychiatric condition.  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for a current psychiatric disorder.

The weight of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder.  The Veteran's post-service records contain negative depression screens and denials of symptomatology related to depression or anxiety.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for an acquired psychiatric disorder.  At the examination, the Veteran did not report any symptomatology related to an acquired psychiatric disorder. 

In the absence of a competent evidence of a current disability or a disability during the appeal period, service connection may not be granted for an acquired psychiatric disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107(b).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied. 

A compensable evaluation for the bilateral hearing loss disability is denied. 

Service connection for type II diabetes mellitus is denied. 

Service connection for hypertension is denied. 

Service connection for an acquired psychiatric disorder is denied. 


REMAND

The United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  Thus, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claims for degenerative joint disease of the right and left knees can be addressed on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected degenerative joint disease of the right and left knees, to include retrospectively.  The claims file must be made available to the examiner in conjunction with the examination.

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2012.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected degenerative joint disease of the bilateral knees is worse than shown on the prior examination.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected degenerative joint disease of the bilateral knees since 2012.

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the bilateral knees since 2012.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


